Citation Nr: 1734335	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for left ear hearing loss, and if so, whether the claim should be granted.

2.  Entitlement to higher initial disability ratings for a right knee disability, currently assigned a 10 percent rating for limitation of motion, and a separate 30 percent rating for instability and recurrent subluxation.

3.  Entitlement to an initial disability rating for a lower back disability in excess of 10 percent prior to August 23, 2010, and in excess of 20 percent beginning August 23, 2010.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 1991, including overseas service during Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his December 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in a May 2017 written correspondence, he unambiguously requested his hearing request be withdrawn.  As such, the Veteran's hearing request is deemed withdrawn.

In a June 2010 rating decision, the Veteran was assigned a 10 percent initial rating for his right knee disability based on limitation of motion.  In a September 2016 rating decision, he was assigned a separate 30 percent rating for his right knee disability based on instability and recurrent subluxation, effective September 24, 2015.
 
In a June 2010 rating decision, the Veteran was assigned a 10 percent initial rating for his lower back disability.  In a November 2014 rating decision, the initial rating was increased to 20 percent, effective August 23, 2010.

Based on the foregoing procedural history, the Board has recharacterized the issues on appeal as reflected on the title page.

The issues of entitlement to higher initial ratings for right knee and lower back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A January 2005 rating decision denied the claim of entitlement to service connection for left ear hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period for the January 2005 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's left ear hearing loss was aggravated by his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2015).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In a January 2005 rating decision, the Veteran's claim for service connection for left ear hearing loss was denied on the basis that the Veteran's pre-existing left ear hearing loss was not aggravated by his service.  The Veteran did not appeal the denial or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claim. 

The evidence of record in January 2005 consisted of the Veteran's STRs and VA treatment records dated in 2004.  The evidence received after the expiration of the appeal period includes additional statements from the Veteran detailing the extent of his in-service noise exposure, as well as an August 2010 opinion by a VA medical examiner that the Veteran's hearing loss was related to service.  When presumed credible, this evidence does slightly heighten the possibility of substantiating the Veteran's claim.  As such, the Board finds this evidence to be new and material, and finds that reopening of the claim is warranted.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2016).

The provisions of 38 U.S.C.A. §§ 1111  and 1137 (West 2014) provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235   (2012).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306 (b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At his enlistment examination in September 1982, the Veteran's left ear puretone thresholds were measured as follows:

09/1982


HERTZ









500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
5
5
0
15
45


At his separation examination in December 1991, his left ear puretone thresholds were measured as follows:

12/1991


HERTZ









500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
0
5
0
25
65

In comparing the entrance and separation results, the Board notes that although the Veteran had some level of left ear hearing loss upon entrance, threshold shifts between entrance and separation are documented in the left ear at 3000 and 4000 Hertz.

In a January 2010 statement, the Veteran explained that as a combat soldier in the Army, he worked with demolitions on a regular basis and fired weapons of all kinds, including M16 and M203 rifles, as well as M60 and 50 caliber machine guns.  He further noted he conducted hundreds of jumps from high altitudes as a paratrooper, and that the change in pressure often affected his hearing for days afterwards.  In addition, he recalled having been exposed to noise from jet engines and tank guns during combat in Operation Desert Storm.

In an August 2010 VA examination report, a VA examiner noted that audiometric testing showed bilateral high frequency neurosensory hearing loss sloping from moderate to severe.  The examiner also noted the Veteran had severe bilateral tinnitus.  The examiner stated the nature of the Veteran's hearing loss was very characteristic of noise-induced loss.  The examiner stated that for this reason, in combination with the onset of the Veteran's tinnitus following in-service noise exposure, it was the examiner's impression that the Veteran's hearing loss was a result of recurring, severe acoustic trauma in service.

In this case, a left ear hearing loss disability was shown at entry.  Thus, the presumption of soundness does not apply.  Furthermore, the separation examination provides evidence that the disability worsened during service.  Therefore, a presumption of aggravation applies, and the claim can only be denied if the evidence establishes clearly and unmistakably that the worsening was the natural progress of the disorder.

The Board acknowledges that a VA examiner opined in August 2010 that the Veteran's hearing loss was unrelated to service.  However, the Board notes that this examiner made no specific finding that the increase in hearing loss shown by the Veteran's separation puretone thresholds was due to the natural progress of the disease, and upon a thorough review of the record, no such finding has been made.  In addition, the Board notes the favorable opinion discussed above was provided by a physician, whereas the unfavorable opinion was provided by an audiologist.

Upon a careful review of the foregoing, it cannot be said that the evidence clearly and unmistakably shows that the worsening was due to the natural progress of the disorder.  Therefore, the Board finds the evidence shows the Veteran's left ear hearing loss was aggravated by his in-service noise exposure, and a grant of service connection for left ear hearing loss is warranted.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for left ear hearing loss is granted.

Service connection for left ear hearing loss is granted.


REMAND

The Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  In this regard, although the Veteran was last afforded VA thoracolumbar spine and right knee examinations in July 2016, the examiner failed to conduct Correia-compliant testing of the Veteran's spine and right knee range of motion.  Due to this insufficiency, a remand is required in order to obtain an adequate examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination or examinations to fully assess the severity of his service-connected lower back and right knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

3.  The RO or the AMC should also undertake any other development determined to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


